Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: OPTI Canada Announces Third Quarter 2009 Results TSX: OPC CALGARY, Oct. 28 /CNW/ - OPTI Canada Inc. (OPTI) announced today the Company's financial and operating results for the quarter ended September 30, The Long Lake Project (the Project) is the first to use OPTI's integrated OrCrude(TM) process. Our proprietary process is designed to substantially reduce operating costs compared to other oil sands projects while producing a high quality, sweet synthetic crude oil. "We had a good quarter operationally. Our objectives in the third quarter were to complete the planned turnaround and to start-up the final components of the Upgrader, which are the thermal cracker and the solvent deasphalter.
